 Case: 19-11743-BAH Doc #: 18 Filed: 03/10/20 Desc: Main Document                   Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF NEW HAMPSHIRE


In re:
Jason & Denise Adams                                          Bk. No. 19-11743 BAH
                                                              Chapter 7

               Debtor(s)


           ORDER DISAPPROVING REAFFIRMATION AGREEMENT

       The Court has before it a reaffirmation agreement filed by the Debtor(s) with Home Point

Financial Corp on March 10, 2020 (Doc. No. 15) (the “Reaffirmation Agreement”). The

Reaffirmation Agreement as it is not accompanied by any evidence of the claim or copies of the

underlying contractual documents. Therefore, the Reaffirmation Agreement is deemed not

effective and is disapproved without prejudice to the parties filing an amended reaffirmation

agreement dated as of the original date of their agreement.



       ENTERED at Concord, New Hampshire.



Date: March 11, 2020                          /s/ Bruce A. Harwood
                                             Bruce A. Harwood
                                             Chief Judge
